DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to amendments/ remarks filed on 04/07/2021:
Independent claims 1, 6 and 17 as well as dependent claim 22 have been amended.
Claims 5 and 13 were previously cancelled. There are no new claims.
Claims 1-4 and 6-12, and 14-22 are presented for examination 
Claims 1-4 and 6-12, and 14-22 remain pending in the application.

Examiner’s Note
In response to the Pre-Brief Appeal Conference decision to reopen prosecution, on 10/15/2020, Examiner conducted an updated search, and contacted the applicant’s representative Mr. Randy Braegger (Reg. # 66130) on 10/20/2020 to propose amendments in order to move the application towards allowance via an Examiner’s Amendment. On 10/23/2020, Mr. Braegger informed the Examiner (during phone call), that the applicant declined the Examiner’s proposal at this stage. Current amendment filed on 04/07/2021 incorporates only a portion of the subject matter (but not others) that were suggested by the examiner on 10/20/2020 for allowance.

Response to arguments regarding Claim Objections
In the non-Final Rejection mailed on 11/10/2020, claims 1, 6, 17 and 22 were objected to because of minor informalities. In the response filed on 04/07/2021, applicant amends the respective claims to obviate the objections. As a result, the respective claim objections made in the non-Final Rejection mailed on 11/10/2020 have been withdrawn.
Response to arguments regarding 35 U.S.C. §112 Rejections
In the non-Final Rejection mailed on 11/10/2020, claims 1 and 17 were rejected under 35 U.S.C. 112(b) as being indefinite. In the response filed on 04/07/2021, applicant amends the respective claims to obviate the rejections. As a result, the respective claim rejections made in the non-Final Rejection mailed on 11/10/2020 have been withdrawn.

Response to arguments regarding 35 U.S.C. §103 Rejections
The applicant’s arguments, see page 7-11 of REMARKS, filed on 04/07/2021, with respect to Claim Rejections- 35 USC § 103 have been fully considered but they are not persuasive. In the REMARKS filed on 04/07/2021, applicant puts forth in substance that:
“Claim 1 was amended to recite "receiving a definition of a transformation rule... and identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message" and "transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule". Similar limitations are found in independent claim 6. 
The Office Action on page 10 states "Bedi does not explicitly disclose the transformation rule identifies an inline function in the message to use in transforming the message; and transforming the message using the inline function identified in the transformation rule and using the secondary data with the message data according to the transformation rule to generate a transformed message. Bedi also does not explicitly disclose wherein the secondary data source is a transducer or a second publisher, and the secondary data includes a different type of data than the message data." Applicant agrees that Bedi does not teach these limitations. Nicola and Kalaboukis are relied upon to disclose these limitations. 
Nicola does not overcome the deficiencies of Bedi with respect to the above limitation. Nicola teaches "In a general example, a data source provides data which if it satisfies a trigger (e.g. event etc.) and if a particular query or rule is satisfied, this results in an outcome or action. In a more specific example, data from a mobile phone user (MSISDN: Mobile Subscriber Integrated Services Digital Network-Number), if it satisfies a situational factor (e.g. geo-zone) and a variable factor (e.g. weather), results in a voucher being served to the mobile phone user via MMS (Multimedia Messaging Service). See page 23, lines 2-7 of Nicola.
Nicola merely teaches performing an action when data provided by a data source satisfies a trigger, but does not teach or suggest "transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule", as recited in claim 1.” (See page 8 of REMARKS, filed on 04/07/2021).

In response to the applicant’s argument that Nicola does not overcome the deficiencies of Bedi with respect to the above limitations (i.e. “identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message" and "transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule to generate a transformed message", examiner notes that the cited reference to Nicola was not used/ relied upon to teach the argued limitations. Reference to Nicola was merely introduced to disclose the limitation “wherein the secondary data source is a transducer or a second publisher, and the secondary data includes a different type of data than the message data” (see page 10-11 of non-Final Rejection mailed on 11/10/2020). Therefore, Appellant’s arguments regarding Nicola has been considered, but are moot.

“Kalaboukis in paragraph [0020] discloses "displaying, at a sending client device, a message body window, editing text within the message body window, editing at least one graphic element within the message body window, generating a message including the text and the graphic element, and sending the message to a receiving client, wherein the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window, and to edit the graphic element inline within the message body window." 
Applicant submits that "generating a message including the text and the graphic element" and "the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window," as disclosed by Kalaboukis, does not teach, describe or suggest "receiving a definition of a transformation rule... and identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message" and "transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule," as claimed. 
For example, in paragraph [0066] Kalaboukis discloses "an attachment is created for each graphic element. In one embodiment, two or more graphic elements may be included in a single attachment. In one embodiment, one or more attachments may be included as a part of a multi- part message. In one embodiment, a graphic element may be inserted inline with text in a message." Therefore, Kalaboukis describes displaying text and a graphic element inline in a message body window and describes inserting a graphic element inline with text in the message. In contrast, Applicant's claimed features describe a message with an inline function that is used to transform the message according to a transformation rule. In other words, Kalaboukis does not describe a message with an inline function that is used to transform the message. 
Based on the foregoing, Applicant respectfully submits that the combination of Bedi, Nicola, and Kalaboukis do not teach or suggest each and every limitation of claim 1. Therefore, claim 1 should be allowed. Independent claim 6 should be allowed for at least the same reasons as claim 1. Dependent claims 2-4, 8-9, and 16, being narrower in scope, should be allowed for at least the reasons for which the independent claims are allowed.” (See page 8-9 of REMARKS, filed on 04/07/2021).

"receiving a definition of a transformation rule…", examiner notes that the cited reference to Kalaboukis was not used/ relied upon to teach the argued limitations. Reference to Bedi already discloses the limitation. Therefore, Appellant’s arguments that Kalaboukis does not teach or suggest the limitation "receiving a definition of a transformation rule…" has been considered, but are moot.
In response to the applicant’s argument that Kalaboukis does not teach “identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message”, it is noted that under broadest reasonable interpretation of the claim limitation, this is understood that “identifying the transformation rule” includes “a check for an inline function in the message”. In other words, a check for an inline function in the message defining a transformation for the message is all that is needed to satisfy “identify the transformation rule”. So long as a check for the presence of inline function is made (i.e. inline function is detected in the message) to transform the message, it would read on the limitation “identifying the transformation rule”, 
Examiner further notes that paragraphs [0019]-[0020] and [0066]-[0067] in view of Fig.4 of Kalaboukis discloses the steps performed at a sending client device regarding how the message is packaged/ generated to include the text and the inline graphic element. For e.g., paragraph [0066] explicitly discloses that a graphic element may be inserted inline with text in a message. This corresponds to the claimed “an inline function in the message”. The message is then transmitted to a mail server using SMTP (see Kalaboukis paragraph [0067] in view of Fig.4:416).
Fig.5 is a logical flow diagram generally showing a process for receiving and processing a message, such as a message composed as illustrated in Fig.4. Paragraphs [0069] in view of Fig.4:416 teaches that a mail server may receive the message and create an attachment for each graphic element. The mail server may transform the message into a message substantially conforming to an email protocol. The mail server may send the transformed message to a recipient. To do so, Kalaboukis implements a decision block Fig.5:504 where a determination is made of whether the received message has an associated attached graphic inserted inline (see Kalaboukis [0073] in view of Fig.5:504). The attached 
Examiner articulates that determining whether the received message has an associated attached graphic inserted inline corresponds to the claimed “a check for an inline function in the message defining a transformation for the message”. Therefore, Kalaboukis teaches “identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message”.

Applicant's arguments for claims 6-7, 10 and 14-15 (see page 9-10 of REMARKS, filed on 04/07/2021) appear to stem from the applicant's assertion that the combination of Bedi, Nicola, and Kalaboukis do not teach or suggest each and every limitation of independent claim 1 or similarly recited independent claim 6. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for claims 6-7, 10 and 14-15 persist.

 Applicant's arguments for claims 11-12 (see page 10 of REMARKS, filed on 04/07/2021) appear to stem from the applicant's assertion that the combination of Bedi, Nicola, and Kalaboukis do not teach or suggest each and every limitation of independent claim 6. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for claims 11-12 persist.

Applicant's arguments for claims 17-20 and 22 (see page 10-11 of REMARKS, filed on 04/07/2021) appear to stem from the applicant's assertion that the combination of Bedi, Nicola, 

Applicant's arguments for claim 21 (see page 11 of REMARKS, filed on 04/07/2021) appear to stem from the applicant's assertion that the combination of Bedi, Nicola, and Kalaboukis do not teach or suggest each and every limitation of independent claim 6. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for claim 21 persists.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or non-obviousness.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (hereinafter, Bedi, US 20120233272 A1) in view of Nicola et al. (hereinafter, Nicola, WO 2014/049378 A1) and in view of Kalaboukis et al. (hereinafter, Kalaboukis, US 20080141150 A1).

Regarding claim 1, Bedi discloses a non-transitory computer-readable medium comprising computer-executable instructions which implement a transformation of a message in a publish-subscribe messaging method, comprising:
receiving a definition of a transformation rule (see Fig.7:106), the transformation rule being configured to transform the message from a publisher (see [0004] lines 10-12; also see [0040] lines 1-10), wherein the transformation rule is configured to query, correlate or combine data to the message from the publisher (see [0070]-[0072]; value received from sensor/ publisher is multiplied by data such as ‘conversionFactor’ or ‘100’);
storing the transformation rule with other transformation rules in a transformation rule data store (see [0004] lines 10-12; when second message comprising function data that provides a function to modify the payload data published by a publisher is received, the second computer handler (of broker server) extracts the function data and stores the function data in the memory; also see [0007]-[0008]; sets of function data received via the plurality of second messages are extracted, and function data are stored in a predetermined (and reserved) location within the topic tree; also see Fig.1:7 and Fig.6 that shows topic tree with multiple stored functions; topic tree that stores sets of function data to modify the payload data corresponds to transformation rule data store), wherein an interface is provided (see Fig.2:38; also see last 6 lines of [0030]; interface 38 supports connection of the system (message broker system 5 of FIG. 1) to remote devices or systems such as computer system 44 hosting a publisher and/or subscriber coupled via the network(s) 40) which facilitates the definition of the transformation rule (see [0004]; second message comprising function data published by a second publisher is received at the broker; also see [0011]; second publisher (or users) upload functions that they wish to have applied to messages) and subscription to messages from publishers (see [0004]; payload data modified according to the stored ;
receiving the message from the publisher at a broker (see Fig. 1:5; also see [0004] lines 5-7), the message (Fig.4) identifying a topic (Fig.4:62) and including message data (Fig.4:64; also see [0004] lines 7-8; also see [0039] lines 5-12; also see [0028] lines 1-5);
determining the message is associated with the transformation rule to transform the message data of the message (see [0041] lines 4-9; determining whether the message payload is to be modified using identified function; also see [0048]-[0054]; a temperature sensor is publishing Celsius values, that data is passes into the transformation function celsiusToFahrenheit, and is then mathematically manipulated, producing a Fahrenheit equivalent. Message with temperature in Celsius values is determined to be associated with transformation rule for transforming the message with temperature in Fahrenheit);
retrieving secondary data from a secondary data source as defined by the transformation rule when the message is associated with the transformation rule (see [0070]-[0072]; also see [0050]; “the question mark ‘?’ in the formula is replaced by the argument from the function call” that was received from the second message, which indicate that the arguments (or secondary data) received from the second publisher is retrieved as defined by the transformation rule/function “multiply” and when the sensor data is associated with the transformation rule/function “multiply”. In this example, the ‘conversionFactor’ of value ‘100’ is retrieved from the second message);
transforming the message using the secondary data with the message data according to the transformation rule to generate a transformed message (see [0070]-[0072]; the first argument points to "/path/to/sensor" (or message data from sensor/ first publisher), and the second argument points to "/path/to/conversionFactor" (or secondary data retrieved from second publisher as secondary data source) to return the multiplied/ transformed data value); and
publishing the transformed message to a destination (see [0042]).
receiving a definition of a transformation rule (see Fig.7:106) and transforming the message according to the transformation rule to generate a transformed message (see [0070]-[0072]), Bedi does not explicitly disclose identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message; and transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule to generate a transformed message. Bedi also does not explicitly disclose wherein the secondary data source is a transducer or a second publisher, and the secondary data includes a different type of data than the message data.
However, Nicola discloses wherein the secondary data source is a transducer or a second publisher (see page 23: lines 1-15; in a general example, a data source provides data which if it satisfies a trigger (e.g. event etc.) and if a particular query or rule is satisfied, this results in an outcome or action. In a more specific example, if data from a mobile phone user satisfies a situational factor (e.g. geo-zone) and a variable factor (e.g. weather), a voucher is served to the mobile phone user. Also see page 42: lines 4-11; ‘a customer enters a geo-fenced zone. Spider initiates a query to check the local weather. Result returned as hot and sunny, so Spider selects a retail voucher from a retail chain (e.g. Sunglass Hut) and presents to customer’. Also see page 65: lines 32-33; Querying of local weather through external system call based on the location of the user indicates that the weather data is received from secondary data source as a transducer or a second publisher; also see page 66: lines 12-16), and the secondary data includes a different type of data than the message data (see page 23: lines 1-15; In a general example, a data source provides data which if it satisfies a trigger (e.g. event etc.) and if a particular query or rule is satisfied, this results in an outcome or action. In a more specific example, if data from a mobile phone user satisfies a situational factor (e.g. geo-zone) and a variable factor (e.g. weather), a voucher is served to the mobile phone user. Also see page 42: lines 4-11; ‘a customer enters a geo-fenced zone. Spider initiates a query to check the local weather. Result returned as hot and sunny, so Spider selects a retail voucher from a retail chain (e.g. Sunglass Hut) and presents to customer’. Geo-fence data received at .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nicola with Bedi to retrieving secondary data from a secondary data source as defined by the transformation rule when the message is associated with the transformation rule, wherein the secondary data source is a transducer or a second publisher, and the secondary data includes a different type of data than the message data.
One of ordinary skill in the art would have been motivated for building/improving a mobile user profile based on their location (Nicola: page 62, lines 25-26).
Although, and as set forth above, Bedi discloses receiving a definition of a transformation rule (see Fig.7:106) and transforming the message according to the transformation rule to generate a transformed message (see [0070]-[0072]), Bedi (modified by Nicola) does not explicitly disclose identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message; and transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule to generate a transformed message.
However, Kalaboukis discloses identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message (see Abstract; a message includes text and graphics inline; also see [0066] in view of [0058]; a graphic element may be inserted inline with text in a message during composing of the message from a client device; also see [0069]; mail server may receive the message and create an attachment for each graphic element, transform the message into a message substantially conforming to an email protocol, and send the transformed message to a recipient; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location… the message is then displayed on the receiving client device substantially similar to the message as displayed inline function in the message”; Examiner also articulates that determining whether the received message has an associated attached graphic inserted inline corresponds to the claimed “identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message”); 
transform the message data of the message based on the inline function (see [0020]; the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location; examiner articulates that inserting retrieved graphic element inline with text in a message to transform the message teaches transforming the message data of the message based on the inline function); and 
transforming the message using the inline function in the message and using the secondary data with the message data according to the transformation rule to generate a transformed message (see [0020]; the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location… the message is then displayed on the receiving client device substantially similar to the message as displayed on the sending client device during composing of the message; examiner articulates that inserting graphic element inline with text in a message to transform the message corresponds to using the secondary data with the message data according to the transformation rule to generate a transformed message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kalaboukis with Bedi and Nicola to identify 
One of ordinary skill in the art would have been motivated so that text or graphics may appear interleaved inline in a message body window (Kalaboukis: [0063]).
One of ordinary skill in the art would have been motivated so that text or graphics may appear interleaved inline in a message body window (Kalaboukis: [0063]).

Regarding claim 2, Bedi (modified by Nicola and Kalaboukis) discloses the non-transitory computer-readable medium of claim 1, as set forth above. In addition, Bedi further discloses wherein retrieving the secondary data from the secondary data source is performed when the topic of the message is associated with the transformation rule (see [0070]-[0072]; also see [0050]; “the question mark ‘?’ in the formula is replaced by the argument from the function call” that was received from the second message when the topic of the message is associated with “multiply” function).

Regarding claim 3, Bedi (modified by Nicola and Kalaboukis) discloses the non-transitory computer-readable medium of claim 1, as set forth above. In addition, Bedi further discloses wherein retrieving the secondary data from the secondary data source is performed when the topic and the message data of the message are associated with the transformation rule (see [0070]-[0072]; also see [0050]; the second argument that points to "/path/to/conversionFactor" that was received from the second message is retrieved when the topic of the message and the first argument that points to "/path/to/sensor" (or message data from sensor/ first publisher) is associated with “multiply” function).

Regarding claim 4, Bedi (modified by Nicola and Kalaboukis) discloses the non-transitory computer-readable medium of claim 1, as set forth above. In addition, Kalaboukis further discloses wherein the transformation rule defines retrieval of the secondary data from the secondary data source identified for use with the inline function in transforming the message (see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved (from a message server, such as email server 104 of FIG. 1, or another server or a memory), the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element inline at the determined location… the transformed message is then displayed on the receiving client device substantially similar to the message as displayed on the sending client device during composing of the message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kalaboukis with Bedi and Nicola so that the transformation rule defines retrieval of the secondary data from the secondary data source identified for use with the inline function in transforming the message.
One of ordinary skill in the art would have been motivated so that text or graphics may appear interleaved inline in a message body window (Kalaboukis: [0063]).

Claim(s) 6-7, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (hereinafter, Bedi, US 20120233272 A1) in view of Kalaboukis et al. (hereinafter, Kalaboukis, US 20080141150 A1).

Regarding claim 6, Bedi discloses a computer-implemented publish-subscribe messaging method (see Fig.7), comprising: 
identifying a definition of a transformation rule to transform a message received from a publisher (see Fig.7:108; also see [0004] lines 10-14; also see [0040] lines 1-10), wherein the transformation rule is configured to query, correlate or combine data to the message from the publisher (see [0070]-[0072]; value received from sensor/ publisher is multiplied by data such as ‘conversionFactor’ or ‘100’);
storing the transformation rule with other transformation rules in a transformation rule data store (see [0004] lines 10-12; when second message comprising function data that provides a function to modify the payload data published by a publisher is received, the second computer handler (of broker server) extracts the function data and stores the function data in the memory; also see [0007]-[0008]; sets of function data received via the plurality of second messages are extracted, and function data are stored in a predetermined (and reserved) location within the topic tree; also see Fig.1:7 and Fig.6 that shows topic tree with multiple stored functions; topic tree that stores sets of function data to modify the payload data corresponds to transformation rule data store), wherein an interface is provided (see Fig.2:38; also see last 6 lines of [0030]; interface 38 supports connection of the system (message broker system 5 of FIG. 1) to remote devices or systems such as computer system 44 hosting a publisher and/or subscriber coupled via the network(s) 40) which facilitates the definition of the transformation rule (see [0004]; second message comprising function data published by a second publisher is received at the broker; also see [0011]; second publisher (or users) upload functions that they wish to have applied to messages) and subscription to messages from publishers (see [0004]; payload data modified according to the stored function into a third message is distributed to a subscriber; also see [0011]; at least one of a plurality of subscribers may subscribe to receive payload data modified by a function);
receiving the message (see Fig.7:100) from the publisher at a broker (see Fig. 1:5; also see [0004] lines 5-7), the message (Fig.4) identifying a topic (Fig.4:62) and including message data (Fig.4:64; also see [0004] lines 7-8; also see [0039] lines 5-12; also see [0028] lines 1-5);
determining whether the message is associated with the transformation rule to transform the message (see Fig.7:114; also see [0041] lines 4-9; determining whether the message payload is to be modified using identified function; also see [0048]-[0054]; a temperature sensor is publishing Celsius values, that data is passes into the transformation function celsiusToFahrenheit, and is then mathematically manipulated, producing a Fahrenheit equivalent. Message with temperature in Celsius values is determined to be associated with transformation rule for transforming the message with temperature in Fahrenheit);
transforming the message as initiated by the transformation rule to generate a transformed message, when a portion of the message is associated with the transformation rule (see Fig.7:118; also see [0070]-[0072]; also see [0050]; examiner articulates that “the question mark ‘?’ in the formula is replaced by the argument from the function call” indicate that the transformation rule “/functions/multiply” initiates message transformation. The first argument points to "/path/to/sensor" (or message data from sensor/ first publisher), and the second argument points to "/path/to/conversionFactor" (or secondary data retrieved from second publisher). When the sensor data (temperature in Celsius value) is associated with the transformation rule “/functions/multiply”, multiplied/ transformed data value is returned as defined by the transformation function); and
sending a transformed message to a destination (see Fig.7:120; also see [0042]).
Although, and as set forth above, Bedi discloses transforming the message as initiated by the transformation rule when a portion of the message is associated with the transformation rule (see [0070]-[0072]), Bedi does not explicitly disclose the transformation rule includes a check for an inline function in the message defining a transformation for the message; and transforming the message as initiated by the transformation rule using the inline function in the message to generate a transformed message.
However, Kalaboukis discloses the transformation rule includes a check for an inline function in the message defining a transformation for the message (see Abstract; a message includes text and graphics inline; also see [0066] in view of [0058]; a graphic element may be inserted inline with text in a message during composing of the message from a client device; also see [0069]; mail server may receive the message and create an attachment for each graphic element, transform the message into a message substantially conforming to an email protocol, and send the transformed message to a recipient; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location… the message is then displayed on the receiving client device substantially similar to the message as displayed on the sending client device during composing of the message; examiner articulates that the graphic element(s) inserted inline function in the message”; Examiner also articulates that determining whether the received message has an associated attached graphic inserted inline corresponds to the claimed “the transformation rule includes a check for an inline function in the message defining a transformation for the message”); 
transform the message based on the inline function (see [0020]; the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location; examiner articulates that inserting retrieved graphic element inline with text in a message to transform the message teaches transforming the message based on the inline function); and 
transforming the message as initiated by the transformation rule using the inline function in the message to generate a transformed message, when a portion of the message is associated with the transformation rule (see [0020]; the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location… the message is then displayed on the receiving client device substantially similar to the message as displayed on the sending client device during composing of the message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kalaboukis with Bedi so that the transformation rule includes a check for an inline function in the message defining a transformation for the message; and to transform the message as initiated by the transformation rule using the inline function in the message to generate a transformed message, when a portion of the message is associated with the transformation rule.


Regarding claim 7, Bedi (modified by Kalaboukis) discloses the method of claim 6, as set forth above. In addition, Bedi further discloses receiving the definition of the transformation rule from a subscriber (see [0004] lines 10-14; also see [0005] lines 1-2; also see [0040] lines 1-5) or receiving selection of the transformation rule from the subscriber after receiving the definition of the transformation rule, wherein the subscriber subscribing to the topic is the destination (see Fig.7:120; also see [0042]; the transformed message is transmitted to subscribers, which indicates that the subscriber subscribing to the topic is the destination).

Regarding claim 10, Bedi (modified by Kalaboukis) discloses the method of claim 6, as set forth above. In addition, Bedi further discloses retrieving secondary data from a secondary data source as defined by the transformation rule when the message is associated with the transformation rule (see [0070]-[0072]; also see [0050]; “the question mark ‘?’ in the formula is replaced by the argument from the function call” that was received from the second message, which indicate that the arguments (or secondary data) received from the second publisher is retrieved as defined by the transformation rule/function “multiply” and when the sensor data is associated with the transformation rule/function “multiply”. In this example, the ‘conversionFactor’ of value ‘100’ is retrieved from the second message).

Regarding claim 14, Bedi (modified by Kalaboukis) discloses the method of claim 6, as set forth above. In addition, Bedi further discloses determining that the topic of the message is associated with a topic (see Fig.7:100-104; also see [0039] lines 5-12), and transforming the message when the transformation rule identifies a function to execute on the message based on the topic (see [0048]-[0072]; the example messages received in the cited paragraphs each has topics such as “/functions/celsiusToFahrenheit”, “/functions/isFreezing”, “/functions/absoluteValue”, and .

Regarding claim 15, Bedi (modified by Kalaboukis) discloses the method of claim 14, as set forth above. In addition, Bedi further discloses determining that the message data satisfies a predefined condition (see [0050]; determining that there is/are (multiple) argument(s) to be replaced in the message data corresponds to determining a predefined condition is satisfied by the message data), and transforming the message when the transformation rule identifies a function to execute on the message based on the predefined condition (see [0070]-[0072]; based on the predefined condition that there are multiple arguments in the message data, the transformation rule applies “multiply” function to execute in transforming the message).

Claim(s) 8-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (hereinafter, Bedi, US 20120233272 A1) in view of Kalaboukis et al. (hereinafter, Kalaboukis, US 20080141150 A1) and in view of Nicola et al. (hereinafter, Nicola, WO 2014/049378 A1).

Regarding claim 8, Bedi (modified by Kalaboukis) discloses the method of claim 6, as set forth above. Bedi (modified by Kalaboukis) does not explicitly disclose wherein the message data includes geolocation data and the transformation rule is executed on the message when the geolocation data indicates a geolocation that does not conform to a predefined geofence.
However, Nicola discloses wherein the message data includes geolocation data (see page 3, lines 19-22 also see page 12, line 6-8; also see page 71, line 23; GPS location data is the geolocation data) and the transformation rule is executed on the message when the geolocation data indicates a geolocation that does not conform to a predefined geofence (see page 3, lines 1-11 and lines 27-28; also see page 4; line 13-19 and 31-33; third party mobile user location data is received when a mobile user .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nicola with Bedi and Kalaboukis to receive geolocation data and transform the message when the geolocation data indicates a geolocation that does not conform to a predefined geo-fence.
One of ordinary skill in the art would have been motivated for building/improving a mobile user profile based on their location (Nicola: page 62, lines 25-26).

Regarding claim 9, Bedi (modified by Kalaboukis) discloses the method of claim 6, as set forth above. Bedi (modified by Kalaboukis) does not explicitly disclose wherein the message data includes geolocation data and the transformation rule defines inclusion of secondary data to combine with the geolocation data for generating the transformed message.
However, Nicola discloses wherein the message data includes geolocation data (see page 3, lines 19-22 also see page 12, line 6-8; also see page 71, line 23; GPS location data is the geolocation data) and the transformation rule defines inclusion of secondary data to combine with the geolocation data for generating the transformed message (see page 3, lines 1-11 and lines 27-28; also see page 4; line 13-19 and 31-33; defined Trigger in the user-defined rules corresponds to definition of transformation rule; using Geo-Fence Trigger to receive a third party mobile user location data when a mobile user leaves the defined geolocation zone, and applying user-defined rules to the received location data to generate a customized outcomes/messages indicate the transformation rule defines inclusion of secondary data to combine with the geolocation data for generating the transformed message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nicola with Bedi and Kalaboukis to receive geolocation data and transform the message using inclusion of secondary data to combine with the geolocation data for generating the transformed message.


Regarding claim 16, Bedi (modified by Kalaboukis) discloses the method of claim 15, as set forth above. Bedi further discloses wherein the transformation rule is a function to be executed on the message (see [0070]-[0072]). 
Bedi (modified by Kalaboukis) does not explicitly disclose the method further comprising incurring an expense to a subscriber when the function is executed.
However, Nicola discloses the method further comprising incurring an expense to a subscriber when the function is executed (see page 3, lines 1-11 and lines 27-28; also see page 4; line 13-19 and 31-33; also see page 43, lines 4-13; defined Trigger in the user-defined rules corresponds to definition of transformation rule; pay-as-you-go travel insurance policy is activated using International Roaming Trigger activated when the customer leaves their home zone. This indicates that the pay-as-you-go expense is incurred to the users for the customized messages when the customer leaves their home zone/ certain geolocations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nicola with Bedi and Kalaboukis to incur an expense to a subscriber when the function is executed.
One of ordinary skill in the art would have been motivated for building/improving a mobile user profile based on their location (Nicola: page 62, lines 25-26).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (hereinafter, Bedi, US 20120233272 A1) in view of Kalaboukis et al. (hereinafter, Kalaboukis, US 20080141150 A1) and in view of Rooney (US 20060106840 A1).

Regarding claim 11, Bedi (modified by Kalaboukis) discloses the method of claim 10, as set forth above. Bedi (modified by Kalaboukis) does not explicitly disclose wherein the secondary data source comprises a plurality of secondary data sources, the method further comprising retrieving the secondary data from each of the plurality of secondary data sources.
However, Rooney discloses wherein the secondary data source comprises a plurality of secondary data sources, the method further comprising retrieving the secondary data from each of the plurality of secondary data sources (see [0027] lines 1-14; also see [0053] lines 3-7; sensors 3-38 in Fig.1 are the secondary source comprising a plurality of secondary data sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rooney with Bedi and Kalaboukis to retrieve the secondary data from each of the plurality of secondary data sources.
One of ordinary skill in the art would have been motivated process messages that are received from multiple sources and then publish aggregated or transformed messages (Rooney:[0027] lines 15-17).

Regarding claim 12, Bedi (modified by Kalaboukis) discloses the method of claim 10, as set forth above. Bedi (modified by Kalaboukis) does not explicitly disclose wherein each of the secondary data sources respectively provides different data than other of the secondary data sources.
However, Rooney discloses wherein each of the secondary data sources respectively provides different data than other of the secondary data sources (see [0053]; also see [0049] lines 5-10; temperature data 510, 512 from sensors 500 and 502, as well as other temperature data (not shown) from other sensors indicate each of the secondary data sources respectively provides sensor data. These data are used to find an average temperature reading or a range of temperature readings. This indicates that the data provided by each of the secondary data sources is different data than other of the secondary data sources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rooney with Bedi and Kalaboukis so that 
One of ordinary skill in the art would have been motivated to be able to calculate average temperature using data from the sensors (Rooney: [0053] lines 5-7).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al. (hereinafter, Bedi, US 20120233272 A1) in view of Kalaboukis et al. (hereinafter, Kalaboukis, US 20080141150 A1) and in view of Matthieu, et al. (hereinafter, Matthieu, US 9009230 B1).
Regarding claim 21, Bedi (modified by Kalaboukis) discloses the method of claim 6, as set forth above, including wherein the message is transformed (see Fig.7:118; also see [0070]-[0072]) prior to publishing to a destination (see Fig.7:120; also see [0042]). Bedi does not explicitly teach wherein the message is transformed prior to publishing to a destination when a publisher and the destination have disparate manufacturers and communicate with different protocols, data formats or languages, in order to enable the destination to use the transformed message.
Matthieu discloses wherein the message is transformed prior to publishing to a destination when a publisher and the destination have disparate manufacturers and communicate with different protocols, data formats or languages, in order to enable the destination to use the transformed message (see Col.1: lines 25-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matthieu with Bedi and Kalaboukis to transform the message prior to publishing to the destination when the publisher and the destination have disparate manufacturers and communicate with different protocols, data formats or languages, in order to enable the destination to use the transformed message.
One of ordinary skill in the art would have been motivated to facilitate message exchanges between devices that operate using different connection protocols (Matthieu: Col.1: lines 45-47).

Claim(s) 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedi, et al. (hereinafter, Bedi, US 20120233272 A1) in view of Nicola, et al. (hereinafter, Nicola, WO 2014/049378 A1) and in view of Kalaboukis et al. (hereinafter, Kalaboukis, US 20080141150 A1) and in further view of Bennett (US 20090305729 A1).

Regarding claim 17, Bedi discloses a computing system (see Fig.1; also see [0028] lines 1-5) that is configured to manage transformation of publication of a message from a publisher (see Fig.1:1), comprising: 
a processor (see fig. 2:10 and 42; also see [0029] lines 1-5); 
a memory (see fig. 2:12) in electronic communication with the processor;
a broker service (see Fig.1:5; also see [0029] lines 1-4), the broker service being configured to identify a transformation rule, the transformation rule being configured for transforming the message from the publisher (see Fig.7:108; also see [0004] lines 10-14; also see [0040] lines 1-10), the broker service being further configured to receive the message (see Fig.7:100) from the publisher (see Fig. 1:5; also see [0004] lines 5-7), the message (Fig.4) identifying a topic (Fig.4:62) and including message data (Fig.4:64; also see [0004] lines 7-8; also see [0039] lines 5-12; also see [0028] lines 1-5), wherein the transformation rule is configured to query, correlate or combine data to the message from the publisher (see [0070]-[0072]; value received from sensor/ publisher is multiplied by data such as ‘conversionFactor’ or ‘100’), and wherein the transformation rule is stored with other transformation rules in a transformation rule data store (see [0004] lines 10-12; when second message comprising function data that provides a function to modify the payload data published by a publisher is received, the second computer handler (of broker server) extracts the function data and stores the function data in the memory; also see [0007]-[0008]; sets of function data received via the plurality of second messages are extracted, and function data are stored in a predetermined (and reserved) location within the topic tree; also see Fig.1:7 and Fig.6 that shows topic tree with multiple stored functions; topic tree that stores sets of function data to modify the payload data corresponds to transformation rule data store);
a message analyzer (see Fig.2: 10 and 42; also see [0029] lines 1-9) to determine whether the message is associated with the transformation rule for transforming the message (see [0041] lines 4-9; determining whether the message payload is to be modified using identified function; also see [0048]-[0054]; a temperature sensor is publishing Celsius values, that data is passes into the transformation function celsiusToFahrenheit, and is then mathematically manipulated, producing a Fahrenheit equivalent), using a processor;
a message transformer (see Fig.2: 10 and 42) to transform the message into a transformed message (see Fig.7:118; also see [0070]-[0072]; also see [0050]; the first argument points to "/path/to/sensor" (or message data from sensor/ first publisher), and the second argument points to "/path/to/conversionFactor" (or secondary data retrieved from second publisher); when the sensor data (temperature in Celsius value) is associated with the transformation rule/function “multiply”, multiplied/ transformed data value is returned as defined by the transformation function);
a data retriever (see Fig.2: 10 and 42) to retrieve secondary data from a secondary data source when the transformation rule identifies instructions for use of the secondary data with the transformed message (the examiner interprets that the transformation rule/ function indicates/has/defines instructions for using the secondary data in the transformation of the message; see Bedi [0070]-[0072]; also see [0050]; “the question mark ‘?’ in the formula is replaced by the argument from the function call” that was received from the second message, which indicate that the arguments (or secondary data) received from the second publisher is retrieved when the transformation rule/function “multiply” identifies instructions for use of the secondary data. In this example, the ‘conversionFactor’ of value ‘100’ is retrieved from the second message. The rule/function ‘return (?*?)’ in Bedi’s disclosure and the usage of ‘?’ which calls the function to retrieve data for use in transforming the message is the instruction in the rule); and
a dispatcher (see Fig.2: 10 and 42) to transmit the transformed message from the broker service to a destination (see [0042]).
Although, and as set forth above, Bedi discloses identify a transformation rule (see Fig.7:108) and transform the message into a transformed message using the transformation rule (see [0070]-[0072]), 
However, Nicola discloses wherein the secondary data source is a transducer or a second publisher (see page 23: lines 1-15; ‘in a general example, a data source provides data which if it satisfies a trigger (e.g. event etc.) and if a particular query or rule is satisfied, this results in an outcome or action. In a more specific example, if data from a mobile phone user satisfies a situational factor (e.g. geo-zone) and a variable factor (e.g. weather), a voucher is served to the mobile phone user’. Also see page 42: lines 4-11; ‘a customer enters a geo-fenced zone. Spider initiates a query to check the local weather. Result returned as hot and sunny, so Spider selects a retail voucher from a retail chain (e.g. Sunglass Hut) and presents to customer’. Also see page 65: lines 32-33; Querying of local weather through external system call based on the location of the user indicates that the weather data is received from secondary data source as a transducer or a second publisher; also see page 66: lines 12-16), and wherein the secondary data includes a different type of data than the message data (see page 23: lines 1-15; In a general example, a data source provides data which if it satisfies a trigger (e.g. event etc.) and if a particular query or rule is satisfied, this results in an outcome or action. In a more specific example, if data from a mobile phone user satisfies a situational factor (e.g. geo-zone) and a variable factor (e.g. weather), a voucher is served to the mobile phone user. Also see page 42: lines 4-11; ‘a customer enters a geo-fenced zone. Spider initiates a query to check the local weather. Result returned as hot and sunny, so Spider selects a retail voucher from a retail chain (e.g. Sunglass Hut) and presents to customer’. Geo-fence data received at Geofence Trigger when user enters a defined Geofence location, and weather data received by querying of local weather through external system call based on the location of the user are different type of data).

One of ordinary skill in the art would have been motivated for building/improving a mobile user profile based on their location (Nicola: page 62, lines 25-26).
Although, and as set forth above, Bedi discloses identify a transformation rule (see Fig.7:108) and transform the message into a transformed message using the transformation rule (see [0070]-[0072]), Bedi (modified by Nicola) does not explicitly disclose identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message; and transforming the message into a transformed message using the inline function in the message. Bedi (modified by Nicola) also does not disclose a digital marketplace to enable a subscriber to purchase the transformed message.
However, Kalaboukis discloses identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message (see Abstract; a message includes text and graphics inline; also see [0066] in view of [0058]; a graphic element may be inserted inline with text in a message during composing of the message from a client device; also see [0069]; mail server may receive the message and create an attachment for each graphic element, transform the message into a message substantially conforming to an email protocol, and send the transformed message to a recipient; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location… the message is then displayed on the receiving client device substantially similar to the message as displayed on the sending client device during composing of the message; examiner articulates that the graphic element(s) inserted inline with text in a message corresponds to the claimed “inline function in the message”; Examiner also articulates that determining whether the received message has an associated identifying the transformation rule which includes a check for an inline function in the message defining a transformation for the message”); 
transform the message based on the inline function (see [0020]; the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location; examiner articulates that inserting retrieved graphic element inline with text in a message to transform the message teaches transforming the message based on the inline function); and 
transforming the message into a transformed message using the inline function in the message (see [0020]; the message is configured in a format that enables the receiving client to display the text and the graphic element inline in a message body window; also see [0074]-[0076]; a determination is made that a first, or another, attached graphic exists, the attached graphic is retrieved, the retrieved graphic is inserted into a message body by determining a location within the message body and inserting the graphic element at the determined location… the message is then displayed on the receiving client device substantially similar to the message as displayed on the sending client device during composing of the message; examiner articulates that inserting retrieved graphic element inline with text in a message to transform the message corresponds to transforming the message into a transformed message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kalaboukis with Bedi and Nicola to identify the transformation rule which includes a check for an inline function in the message defining a transformation for the message; and to transform the message into a transformed message using the inline function in the message.
One of ordinary skill in the art would have been motivated so that text or graphics may appear interleaved inline in a message body window (Kalaboukis: [0063]).

Bennett discloses a digital marketplace (see Fig.5:518 and 524) to enable a subscriber to purchase the transformed message (see [0025]; translation operation that translates the text message from the native language to the preferred language corresponds to the message transformation. The translated message represents a transformed message. Preparing/ creating a billing record regarding the translation operation and billing the user for the translation operations indicates enabling a subscriber to purchase the transformed message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bennett with Bedi, Nicola and Kalaboukis to enable a subscriber to purchase the transformed message.
One of ordinary skill in the art would have been motivated so that the organization or company that performed the text message translation prior to delivery of the translated text message to wireless device will be compensated for such translation (Bennett: [0025] lines 14-16).

Regarding claim 18, Bedi (modified by Nicola, Kalaboukis and Bennett) discloses the computing system of claim 17, as set forth above. Bedi further discloses wherein the digital marketplace (Fig.3:52) facilitates the identification of the transformation rule (see [0004] lines 10-14; see [0040] lines 1-6).
Bedi (modified by Nicola and Kalaboukis) does not disclose wherein a digital marketplace facilitates payment by the subscriber for at least one of a number of transformation rules executed, retrieval of the secondary data, or a number of messages transmitted.
Bennett discloses wherein a digital marketplace (see Fig.5:518 and 524) facilitates payment by the subscriber for at least one of a number of transformation rules executed, retrieval of the secondary data, or a number of messages transmitted (see [0025]; translation operation corresponds to at least one of a number of transformation rules executed. Preparing/ creating a billing record regarding the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bennett with Bedi, Nicola and Kalaboukis to facilitate payment by the subscriber for a number of transformation rules executed.
One of ordinary skill in the art would have been motivated so that the organization or company that performed the text message translation prior to delivery of the translated text message to wireless device will be compensated for such translation (Bennett: [0025] lines 14-16).

Regarding claim 19, Bedi (modified by Nicola, Kalaboukis and Bennett) discloses the computing system of claim 17, as set forth above. Bedi further discloses wherein the secondary data source is a transducer (see [0047]; plurality of temperature sensors publish temperature data in Fahrenheit to a particular topic; temperature sensors corresponds to a transducer).

Regarding claim 20, Bedi (modified by Nicola, Kalaboukis and Bennett) discloses the computing system of claim 17, as set forth above. Bedi further discloses wherein the secondary data source is a second publisher (see [0005] lines 1-2).

Regarding claim 22, Bedi (modified by Nicola, Kalaboukis and Bennett) discloses the computing system of claim 17, as set forth above. Bedi further discloses wherein the broker service is to determine that the message data satisfies a predefined condition, and the message transformer is to transform the message when the transformation rule identifies a function to execute on the message based on the predefined condition (see Fig.7:114; also see [0041]; At step 114, a determination is made as to whether or not the message payroll is to be modified; also see Fig.7:116-118; also see [0041]; If so, at step 116, the function to be applied is identified (from those received and stored), and called up from the topic tree store 7. At step 118, the payload is modified according to the function; also see [0051]-[0062]; third party control("/path/to/sensor", "/functions/celsiusToFahrenheit"); the broker then run the celsiusToFahrenheit function every time it received a message on "/path/to/sensor" before broadcasting the resulting value; examiner articulates that the broker determining that it received a message on "/path/to/sensor" corresponds to broker service determining that the message data satisfies a predefined condition; the examiner also articulates that the broker then identifies and applies/ runs the celsiusToFahrenheit function, thereby transforming the Celsius values to return the temperature in Fahrenheit according to the function).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beausoleil (US 20140143358 A1) teaches translating the message format (Fig.2:S120) that may include changing a file attachment to an inline attachment.
Greenblatt (US 20170103113 A1) discloses inline transformation of the data response messages from a first format to an intermediary format.
BORENSTEIN (US 20170034087 A1) teaches transforming the original message into annotated message by adding information as attachments (inline insertion), or modifying or augmenting the contents or format of the original message, resulting in message with attachment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453